Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US18/44328, filed on07/30/2018.
Claims 13-16 and 17-18 are currently pending in this patent application.
The preliminary amendment filed on 06/17/2022, amending claims 13-14, canceling claims 1-12, and adding new claims 17-18 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group III, claims 14-16, drawn to a method of inhibiting growth in bacteria, comprising contacting a microorganism with at least one compound of claim 13 and keratinicyclin B of compound V as species in the response filed on 06/17/2022 is acknowledged.  
Claim(s) 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-16 and 17-18 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional application 62/539,263, filed on 07/30/2018. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/27/2020 and 04/21/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings
Drawings submitted on 01/27/2020 are accepted by the Examiner.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan Chris Pattillo, applicants’ representative on 08/19/2022. 

Amend the claim(s) as shown below:
14. (Currently amended) (Currently Amended) A method of inhibiting growth [[in]] of bacteria or viruses, comprising contacting a microorganism with at least one compound having a molecular structure selected from:

[AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    616
    628
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    594
    655
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: rect]
    PNG
    media_image3.png
    600
    628
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    514
    525
    media_image4.png
    Greyscale

[AltContent: rect]
[AltContent: rect][AltContent: rect], 
    PNG
    media_image5.png
    610
    652
    media_image5.png
    Greyscale
 (V),
    PNG
    media_image6.png
    606
    613
    media_image6.png
    Greyscale
 (VI), [AltContent: rect]
    PNG
    media_image7.png
    603
    655
    media_image7.png
    Greyscale
 (VII), a pharmaceutically acceptable salt of [[(I)]](V)-(VII), or a combination thereof.

Cancel claim 13.

Please, replace the abstract with the new abstract: -

ABSTRACT 
Disclosed herein is a rapid genetics-free method for eliciting and detecting cryptic metabolites using an imaging mass spectrometry-based approach. An organism of choice is challenged with elicitors from a small molecule library. The molecules elicited are then imaged by mass spec, which allows for rapid identification of cryptic metabolites. These are then isolated and characterized. Employing the disclosed approach activated production of cryptic glycopeptides from an actinomycete bacterium. The molecules that result, the keratinimicins and keratinicyclins, are metabolites with important structural features. At least two of these, keratinimicins B and C, are highly bioactive against several pathogenic strains. This approach will allow for rapid activation and identification of cryptic metabolites from diverse microorganisms in the future.


Allowable Subject Matter
	Claims 14-16 and 17-18 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method of inhibiting growth of bacteria or viruses, comprising contacting a microorganism with at least one compound having a molecular structure selected from: [AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect] 
    PNG
    media_image5.png
    610
    652
    media_image5.png
    Greyscale
 (V),[AltContent: rect] 
    PNG
    media_image6.png
    606
    613
    media_image6.png
    Greyscale
 (VI), 
    PNG
    media_image7.png
    603
    655
    media_image7.png
    Greyscale
 (VII), 
a pharmaceutically acceptable salt of (V)-(VII), or a combination thereof. The prior art does not teach a method of inhibiting growth of bacteria or viruses, comprising contacting a microorganism with at least one compound having a molecular structure selected from: [AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect](V) – (VII) as shown above[AltContent: rect], a pharmaceutically acceptable salt of (V)-(VII), or a combination thereof. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656